                           Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 1 of 71

                                                             Revised Exhibit C-1
                                                       Eder-Goodman Transaction
                                                        (as of January 29, 2008)

                           [1]    Total Price                                             $4,500,000
                           [2]    Premium for additional rights                           $1,369,565
                           [3]    Adjusted Price (PC)                                     $3,130,435
                           [4]    Percentage Ownership (%)                                       15%
                           [5]    Equity (EC)                                            $20,869,565
                           [6]    Debt (DC)                                              $10,870,421
                           [7]    Cash (CC)                                               $6,144,197
                           [8]    Enterprise Value (EVC)                                 $25,595,789
                           [9]    Revenue (RC)                                           $43,244,059
                           [10]   Enterprise Value/Revenue Multiple (EVC/RC)                     0.59
                                                                 V           C
                           [11]   Multiple Adjustment (EVM/RM ÷ EVM/RM )                         0.88
                           [12]   Adjusted Enterprise Value/Revenue Multiple (AEVC/RC)           0.52
                           [13]   Revenue for Eber-CT (RS)                               $36,383,755
                           [14]   Implied Enterprise Value for Eber-CT (EVS)             $19,036,083
                           [15]   Debt for Eber-CT (DS)                                   $3,590,000
                           [16]   Preferred for Eber-CT (PS)                              $4,500,000
                           [17] Cash for Eber-CT (CS)                                      $586,188
                           [18] Market Value of Equity for Eber-CT (ES)                  $11,532,271




                                                                                                        139
Forensic Economics, Inc.                                                                                 p. 1 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 2 of 71

                                                              Revised Exhibit C-1
                           Notes:
                           * The terms here are based on those described in the Report, ¶57.
                           [1] Purchase price. EB-00016856.
                           [2] = [1] minus [1] / (1 + 25%) / (1 + 15%) where 25% represents the rights of priority
                                premium and 15% represents the ROFR premium. See Report, Section VII.B.ii. for a
                                description of the rights of priority and ROFR value.
                           [3]    = [1] - [2].
                           [4]    Percent of company sold. EB-00016856.
                           [5]    = [3] / [4].
                           [6]    Debt outstanding near time of transaction, consisting of: $1.5 million line of credit, plus
                                  $7.6 million Due to Affiliate, less $1.7 million Due from Affiliate, less $0.95 million
                                  Due to Affiliate capitalized to equity. EB-00019485-7. Also includes the $4.5 million
                                  preferred-like security from Eder-Goodman.
                           [7]    Fiscal year 2007 cash prior to transaction of $0.144 million. EB-00019485. Also
                                  includes the $1.5 million line of credit and $4.5 million cash received from Eder-
                           [8]    = [5] + [6] - [7].
                           [9]    Fiscal year 2008 revenue. EB-00019487.
                           [10]   = [8] / [9].
                           [11]   Change in market multiples from 1/29/2008 (8.10) to 5/23/2012 (7.16). Only
                                  companies that have multiples on both dates are used. Source: Capital IQ.
                           [12]   = [10] x [11].
                           [13]   Fiscal year 2012 revenue. EB-00019515.
                           [14]   = [12] x [13].
                           [15]   Fiscal year 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                  included are: Demand note payable of $0.5 million; Current portion of term note
                                  payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                  million.
                           [16] Eder-Goodman preferred equity position.
                           [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                           [18] = [14] - [15] - [16] + [17], as of May 23, 2012.




Forensic Economics, Inc.                                                                                                        p. 2 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 3 of 71

                                                             Revised Exhibit C-2
                                                     Southern Wine & Spirits Offer
                                                        (as of August 29, 2007)

                           [1]    Total Price                                             $3,000,000
                           [2]    Premium for additional rights                            $391,304
                           [3]    Adjusted Price (PC)                                     $2,608,696
                           [4]    Percentage Ownership (%)                                       15%
                           [5]    Equity (EC)                                            $17,391,304
                           [6]    Debt (DC)                                               $7,320,849
                           [7]    Cash (CC)                                               $1,644,197
                           [8]    Enterprise Value (EVC)                                 $23,067,956
                           [9]    Revenue (RC)                                           $42,386,508
                           [10]   Enterprise Value/Revenue Multiple (EVC/RC)                     0.54
                                                                 V           C
                           [11]   Multiple Adjustment (EVM/RM ÷ EVM/RM )                         0.84
                           [12]   Adjusted Enterprise Value/Revenue Multiple (AEVC/RC)           0.46
                           [13]   Revenue for Eber-CT (RS)                               $36,383,755
                           [14]   Implied Enterprise Value for Eber-CT (EVS)             $16,695,033
                           [15]   Debt for Eber-CT (DS)                                   $3,590,000
                           [16]   Preferred for Eber-CT (PS)                              $4,500,000
                           [17]   Cash for Eber-CT (CS)                                    $586,188
                           [18]   Market Value of Equity for Eber-CT (ES)                 $9,191,221




Forensic Economics, Inc.                                                                                p. 1 of 2
                           Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 4 of 71

                                                              Revised Exhibit C-2
                           Notes:
                           * The terms here are based on those described in the Report, ¶57.
                           [1] Offer price. See letter from Lester Eber to Mr. Lee F. Hager of Southern dated August
                                29, 2007.
                           [2] = [1] / (1 + 15%) where 15% represents the ROFR premium. See Report, Section
                                VII.B.ii. for a description of the ROFR value.
                           [3]    = [1] - [2].
                           [4]    Percent of company negotiated to be potentially sold. See letter from Lester Eber to
                                  Mr. Lee F. Hager of Southern dated August 29, 2007.
                           [5]    = [3] / [4].
                           [6]    Debt outstanding near time of potential transaction, consisting of: $1.5 million line of
                                  credit, plus $7.6 million Due to Affiliate, less $1.7 million Due from Affiliate, less
                                  $0.95 million Due to Affiliate capitalized to equity. EB-00019485-7.
                           [7]    Fiscal year 2007 cash prior to potential transaction of $0.144 million. EB-00019485.
                           [8]    = [5] + [6] - [7].
                           [9]    Fiscal year 2008 revenue. EB-00019487.
                           [10]   = [8] / [9].
                           [11]   Change in market multiples from 8/29/2007 (8.67) to 5/23/2012 (7.31). Only
                                  companies that have multiples on both dates are used. Source: Capital IQ.
                           [12]   = [10] x [11].
                           [13]   Fiscal year 2012 revenue. EB-00019515.
                           [14]   = [12] x [13].
                           [15]   Fiscal year 2012 debt outstanding near Valuation Date. EB-00019514. The items
                                  included are: Demand note payable of $0.5 million; Current portion of term note
                                  payable of $0.206 million; and Term note payable, net of current portion of $2.9
                                  million.
                           [16] Eder Goodman preferred equity position.
                           [17] Fiscal year 2012 cash near Valuation Date. EB-00019513.
                           [18] = [14] - [15] - [16] + [17], as of May 23, 2012.




Forensic Economics, Inc.                                                                                                     p. 2 of 2
                              Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 5 of 71
                                                             Revised Exhibit D
                                            Market Value of Equity for Eber Metro and Eber W&L

                                                  Farmer Bros. Co.      Polebridge Bowman         Eder-Goodman            Southern Offer     Prospect Beverages
Year                                                   2012                    2010                    2008                   2007                 2001

Eber-CT Market Value of Equity             [1]         $1,590,284              $5,942,579             $11,532,271             $9,191,221            $695,507

Eber Metro's Ownership                     [2]         $1,478,029              $5,523,103             $10,718,229             $8,542,429            $646,413


Eber Metro Liabilities                     [3]        $11,138,680             $11,138,680             $11,138,680            $11,138,680         $11,138,680

Eber Metro - Other Assets                  [4]           $360,728                $360,728                $360,728               $360,728            $360,728

Eber Metro Market Value of Equity          [5]         ($9,299,923)           ($5,254,849)               ($59,724)            ($2,235,523)       ($10,131,540)




Eber W&L Liabilities                       [6]        $11,465,629             $11,465,629             $11,465,629            $11,465,629         $11,465,629

Eber W&L - Other Assets                    [7]           $362,979                $362,979                $362,979               $362,979            $362,979

Eber W&L Market Value of Equity            [8]         ($9,624,621)           ($5,579,547)              ($384,421)            ($2,560,221)       ($10,456,237)

Notes:
[1] See respective Exhibit C and Revised Exhibits C, line [18], for estimate of Eber-CT market value of equity as of Valuation Date.
[2] = 79%/85% multiplied by [1].
[3] Eber Metro Liabilities. See figure in Report, Section VI.
[4] Eber Metro - Other Assets. See figure in Report, Section VIII.
[5] = respective [2] minus [3] plus [4].
[6] Eber W&L Liabilities. See figure in Report, Section VI.
[7] Eber W&L - Other Assets. See figure in Report, Section VIII.
[8] = respective [2] minus [6] plus [7].




Forensic Economics, Inc.
               Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 6 of 71



        .
I   -




                                                            GUARANTY

                                                                   ~



                       THIS GUARANTY is executed as of 1-l rvN              Zk_, 2010 by EBER BROS. WINE
                AND LIQUOR CORPORATION ("Parent" or the"                    arantor") in favor of LESTER EBER
                (the "Lender").

                                I.     THE GUARANTY. For valuable consideration, Guarantor hereby
                unconditionally guarantees and promises to pay promptly to Lender, or order, in lawful money of
                the United States, any and all Indebtedness to Lender when due, whether at stated maturity, upon
                acceleration or otherwise, and at all times thereafter. This Guaranty is cumulative and does not
                supersede any other outstanding guaranties, and the liability of Guarantor under this Guaranty is
                exclusive of Guarantor's liability under any other guaranties signed by Guarantor.

                                 2.     DEFINITIONS.

                                        (a)    "Borrower" shall mean Eber Bros. Wine & Liquor Metro, Inc., a
                           New York corporation.

                                         (b)    "Indebtedness" shall mean any and all debts, liabilities, and
                          obligations of Borrower and Guarantor to Lender arising under the Transaction
                          Documents, now or hereafter existing, whether voluntary or involuntary and however
                         arising, whether direct or indirect or acquired by Lender by assignment, succession, or
                         otherwise, whether due or not due, absolute or contingent, liquidated or unliquidated,
                         determined or undetermined, held or to be held by Lender for its own account or as agent
                         for another or others, whether Borrower or Guarantor may be liable individually or
                         jointly with others, whether recovery upon such debts, liabilities, and obligations may be
                         or hereafter become barred by any statute of limitations, and whether such debts,
                         liabilities, and obligations may be or hereafter become otherwise unenforceable.
                         Indebtedness includes, without limitation, any and all obligations of Borrower and
                         Guarantor to Lender for reasonable attorneys' fees and all other costs and expenses
                        .incurred by Lender in the collection or enforcement of any debts, liabilities, and
                         obligations of Borrower and Guarantor to Lender.

                                        (c)     "Note" means that certain Line of Credit Note dated as of
                       r uf:Waf~ lb, ZniO ·executed by Borrower in favor of the Secured Party in the maximum
                         princip amount of $1,500,000, as amended, restated, supplemented or otherwise
                         modified from time to time.

                                        (d)    "Security Agreement" means the Security Agreement dated as of
                        the date hereof executed by the Borrower and Guarantor in favor of Lender, as amended,
                        restated, supplemented or otherwise modified from time to time.

                                      (e)     "Transaction Documents" means the Note, the Guaranty and each
                        other document, instrument and agreement executed in connection therewith.




              -Doc# 1142695-


                                                                                                       CNB000045

            140
         Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 7 of 71




I   '




                 Capitalized terms used but not defined herein have the meanings given such terms in the
          Note or the Guaranty, as applicable.

                         3.      OBLIGATIONS INDEPENDENT. The obligations of Guarantor are
          independent of the obligations of Borrower or any other guarantor, and a separate action or
          actions may be brought and prosecuted against Guarantor whether action is brought against
          Borrower or any other guarantor or whether Borrower or any other guarantor be joined in any
          such action or actions. Anyone executing this Guaranty shall be bound by its terms without
          regard to execution by anyone else.

                     4.      RIGHTS OF LENDER. Guarantor authorizes Lender, without notice or
         demand and without affecting its liability hereunder, from time to time to:

                                  (a)     make additional advances on the Indebtedness or renew,
                    compromise, extend, accelerate, or otherwise change the time for payment, or otherwise
                    change the terms, of the Indebtedness or any part thereof, including increase or decrease
                    of the rate of interest thereon, or otherwise change the terms of any Transaction
                    Documents;

                                  (b)    receive and hold security for the payment of this Guaranty or any
                   Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or otherwise
                   dispose of any such security;

                                   (c)     apply such security and direct the order or manner of sale thereof
                   as Lender in its discretion may determine; and

                                  (d)    release or substitute any guarantor or any one or more of any
                   endorsers or other guarantors of any of the Indebtedness.

                       5.       GUARANTY TO BE ABSOLUTE. Guarantor agrees that until the
        Indebtedness has been paid in full and any commitments of Lender or facilities provided by Lender
        with respect to the Indebtedness have been terminated, Guarantor shall not be released by or
        because of the taking, or failure to take, any action that might in any manner or to any extent vary
        the risks of Guarantor under this Guaranty or that, but for this paragraph, might discharge or
        otherwise reduce, limit, or modify Guarantor's obligations under this Guaranty. Guarantor waives
        and surrenders any defense to any liability under this Guaranty based upon any such action,
        including but not limited to any action of Lender described in the immediately preceding paragraph
        of this Guaranty. It is the express intent of Guarantor that Guarantor's obligations under this
        Guaranty are and shall be absolute and unconditional.




                                                         -2-
        -Doc# 1142695-


                                                                                                 CNB000046
          Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 8 of 71




I
                     6.     GUARANTOR'S WAIVERS OF CERTAIN RIGHTS AND CERTAIN
           DEFENSES. Guarantor waives:

                                   (a)     any right to require Lender to proceed against Borrower or any
                     other Guarantor, proceed against or exhaust any security for the Indebtedness, or pursue
                     any other remedy in Lender's power whatsoever;

                                    (b)    any defense arising by reason of any disability or other defense of
                     Borrower, or the cessation from any cause whatsoever of the liability of Borrower;

                                   (c)   any defense based on any claim that Guarantor's obligations
                    exceed or are more burdensome than those of Borrower or any other Guarantor; and

                                    (d)    the benefit of any statute of limitations affecting Guarantor's
                    liability hereunder.

          No provision or waiver in this Guaranty shall be construed as limiting the generality of any other
          waiver contained in this Guaranty.

                         7.     WAIVER OF SUBROGATION. Guarantor forever waives to the extent
         pennitted by applicable law any right of subrogation, reimbursement, indemnification, and
         contribution (contractual, statutory, or otherwise) including, without limitation, any claim or

I ,\
         right of subrogation under the Bankruptcy Code (Title 11, United States Code) or any successor
    }
         statute (the "Bankruptcy Code"), arising from the existence or perfonnance of this Guaranty,
         and Guarantor waives to the extent pennitted by applicable law any right to enforce any remedy
         that Lender now has or may hereafter have against Borrower or any other Guarantor, and waives
         any benefit of, and any right to participate in, any security now or hereafter held by Lender.

                        8.      WAIVER OF NOTICES. Guarantor waives all presentments, demands
         for perfonnance, notices of nonperfonnance, protests, notices of protest, notices of dishonor,
         notices of intent to accelerate, notices of acceleration, notices of any suit or any other action
         against Borrower or any other person, any other notices to any party liable on any Transaction
         Document, notices of acceptance of this Guaranty, notices of the existence, creation, or incurring
         of new or additional Indebtedness to which this Guaranty applies or any other Indebtedness of
         Borrower to Lender, and notices of any fact that might increase Guarantor's risk.

                      9.      SECURITY.       To secure all of Guarantor's obligations hereunder,
        Guarantor assigns and grants to Lender a security interest in all moneys, securities, and other
        property of Guarantor now or hereafter in the possession of Lender and all proceeds thereof.
        Upon default or breach of any of Guarantor's obligations to Lender, Lender may apply any of the
        foregoing to reduce the Indebtedness, and may foreclose any collateral as provided in the
        Unifonn Commercial Code as in effect in any applicable jurisdiction and in any security
        agreements between Lender and Guarantor.

                        10.     SUBORDINATION. Any obligations of Borrower to Guarantor, now or
        hereafter existing are hereby subordinated to the Indebtedness. In addition to Guarantor's waiver



                                                          -3-
        -Doc# 1142695-



                                                                                                 CNB000047
          Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 9 of 71




I
         of any right of subrogation as set forth in this Guaranty with respect to any obligations of
         Borrower to Guarantor as subrogee of Lender, Guarantor agrees that, if Lender so requests,
         Guarantor shall not demand, talce, or receive from Borrower, by setoff or in any other manner,
         payment of any other obligations of Borrower to Guarantor until the Indebtedness has been paid
         in full and any commitments of Lender or facilities provided by Lender with respect to the
         Indebtedness have been terminated. If any payments are received by Guarantor in violation of
         such waiver or agreement, such payments shall be received by Guarantor as trustee for Lender
         and shall be paid over to Lender on account of the Indebtedness, but without reducing or
         affecting in any manner the liability of Guarantor under the other provisions of this Guaranty.
         Any security interest, lien, or other encumbrance that Guarantor may now or hereafter have on
         any property of Borrower is hereby subordinated to any security interest, lien, or other
         encumbrance that Lender may have on any such property.

                           11.    REVOCATION OF GUARANTY.

                                   (a)    This Guaranty may be revoked at any time by Guarantor in respect
                   to future transactions. Such revocation shall be effective upon actual receipt by Lender,
                   at the address for notices provided herein or at such other address as may have been
                   provided to Guarantor by Lender, of written notice of revocation. Revocation shall not
                   affect any of Guarantor's obligations or Lender's rights with respect to transactions
                   committed or entered into prior to Lender's receipt of such notice, regardless of whether
                   or not the Indebtedness related to such transactions, before or after revocation, has been

I .)
                   incurred, renewed, compromised, extended, accelerated, or otherwise changed as to any
    /              of its terms, including time for payment or increase or decrease of the rate of interest
                   thereon, and regardless of any other act or omission of Lender authorized hereunder.
                   Revocation by Guarantor shall not affect any obligations of any other guarantor.

                                  (b)    Guarantor acknowledges and agrees that this Guaranty may be
                   revoked only in accordance with the foregoing provisions of this paragraph and shall not
                   be revoked simply as a result of any change in name, location, or composition or
                   structure of Borrower, the dissolution of Borrower, or the termination, increase, decrease,
                   or other change of any personnel or owners of Borrower.

                        12.    REINSTATEMENT OF GUARANTY. If this Guaranty is revoked,
        returned, or canceled, and subsequently any payment or transfer of any interest in property by
        Borrower or Guarantor to Lender is rescinded or must be returned by Lender to Borrower or
        Guarantor, this Guaranty shall be reinstated with respect to any such payment or transfer,
        regardless of any such prior revocation, return, or cancellation.

                       13.    STAY OF ACCELERATION. In the event that acceleration of the time
        for payment of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
        reorganization of Borrower or otherwise, all such Indebtedness guaranteed by Guarantor shall
        nonetheless be payable by Guarantor immediately if requested by Lender.




                                                          -4 -
        -Doc# 1142695-



                                                                                                   CNB000048
 Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 10 of 71




            Further, Lender, unless prohibited by law the provisions of which cannot be waived, may
            purchase all or any part of the collateral to be sold, free from and discharged of all trusts,
            claims, rights of redemption and equities of Borrower or Guarantor whatsoever.
            Guarantor acknowledges and agrees that the sale of any collateral through any nationally
            recognized broker-dealer, investment banker, or any other method common in the
            securities industry shall be deemed a commercially reasonable sale under the Uniform
            Commercial Code or any other equivalent statute or federal law, and expressly waives
            notice thereof except as provided herein; and

                           (c)     set off against any or all liabilities of Guarantor all money owed by
            Lender or any of its agents or affiliates in any capacity to Guarantor, whether or not due,
            and also set off against all other liabilities of Guarantor to Lender all money owed by
            Lender in any capacity to Guarantor. If exercised by Lender, Lender shall be deemed to
            have exercised such right of setoff and to have made a charge against any such money
            immediately upon the occurrence of such default although made or entered on the books
            subsequent thereto.

                 18.    NOTICES. Any notice, demand, request, waiver or other communication
 required by any provision of this Guaranty shall be in writing and may be delivered by personal
 service, sent by facsimile with confirmation of receipt, sent by a nationally recognized overnight
 delivery services or sent by registered or certified mail, return receipt requested, with postage
 thereon fully repaid. AU such communications shall be addressed as follows:

             To Guarantor:                         Eber Bros. Wine And Liquor Corporation
                                                   155 Paragon Drive
                                                   Rochester, New York 14625
                                                   Attn: - - - - - - - - -
                                                   Facsimile:

            To Lender:                             Lester Eber
                                                   155 Paragon Drive
                                                   Rochester, New York 14625
                                                   Attn: - - - - - - - - -
                                                   Facsimile: - - - - - - - -



Notices sent by (a) first class mail shall be deemed delivered on the earlier of actual receipt or on
the fourth business day after deposit in the U.S. mail, postage prepaid, (b) overnight courier shall
be deemed delivered on the next business day, and (c) telecopy shall be deemed delivered when
transmitted.

               19.     SUCCESSORS AND ASSIGNS. This Guaranty (a) binds Guarantor and
Guarantor's successors and assigns, provided that Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of Lender, and (b) inures to the
benefit of Lender and Lender's indorsees, successors, and assigns. Lender may, without notice to
Guarantor and without affecting Guarantor's obligations hereunder, sell, assign, grant


                                                   -6-
-Doc# 1142695-


                                                                                              CNB000049
                 Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 11 of 71




I'       ,   '



                   participations in, or otherwise transfer to any other person, firm, or corporation the Indebtedness
                   and this Guaranty, in whole or in part. Guarantor agrees that Lender may disclose to any
                   assignee or purchaser, or any prospective assignee or purchaser, of all or part of the Indebtedness
                   any and all information in Lender's possession concerning Guarantor, this Guaranty, and any
                   security for this Guaranty.

                                  20.     AMENDMENTS, WAIVERS, AND SEVERABILITY. No provision of
                  this Guaranty may be amended or waived except in writing. No failure by Lender to exercise,
                  and no delay in exercising, any of its rights, remedies, or powers shall operate as a waiver
                  thereof, and no single or partial exercise of any such right, remedy, or power shall preclude any
                  other or further exercise thereof or the exercise of any other right, remedy, or power. The
                  unenforceability or invalidity of any provision of this Guaranty shall not affect the enforceability
                  or validity of any other provision of this Guaranty.

                                  21.    COSTS AND EXPENSES. Guarantor agrees to pay all reasonable
                  attorneys' fees to the extent permitted by applicable law, and all other costs and expenses that
                  may be incurred by Lender (a) in the enforcement of this Guaranty or (b) in the preservation,
                  protection, or enforcement of any rights of Lender in any case commenced by or against
                  Guarantor or Borrower under the Bankruptcy Code.

                                  22.     GOVERNING LAW AND JURISDICTION. This Agreement shall be
                  governed by and construed in accordance with the laws of the State of New York, without regard

1
.
    :1            to conflict of laws principles which would require the application of the Jaws of a different state.

                           23.   CONSENT TO JURISDICTION. GUARANTOR, AND LENDER BY
                  ACCEPTING THIS GUARANTY, HEREBY AGREE THAT THE FEDERAL COURT OF
                  THE WESTERN DISTRICT OF NEW YORK OR, AT THE OPTION OF LENDER, ANY
                  COURT LOCATED IN THE STATE OF NEW YORK SHALL HAVE JURISDICTION TO
                 HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GUARANTOR AND
                 LENDER PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
                 OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN GUARANTOR AND LENDER
                 OF ANY KIND OR NATURE. GUARANTOR EXPRESSLY SUBMITS AND CONSENTS
                 IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
                 COMMENCED IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
                 SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
                 AND AGREEING THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
                 PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
                 RETURN RECEIPT REQUESTED ADDRESSED TO GUARANTOR AT THE ADDRESS OF
                 GUARANTOR FOR NOTICES SET FORTH HEREIN. SHOULD GUARANTOR FAIL TO
                 APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO
                 SERVED WITHIN THIRTY DAYS AFTER THE MAILING THEREOF, IT SHALL BE
                 DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED
                 AGAINST IT AS PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR
                 PAPERS. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
                 DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY LENDER OR THE
                 ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
                 ANY OTHER APPROPRIATE JURISDICTION. FURTHER, GUARANTOR HEREBY


                                                                -7-
                 -Doc# 1142695-



                                                                                                          CNB000050
Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 12 of 71




  WAIVES THE RIGHT TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND
  THE RIGHT TO CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

            24.  WAIVER OF JURY TRIAL. GUARANTOR AND LENDER EACH
 WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
 ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT OR ANY
 TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT,
 DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
 DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING FROM ANY
 RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES
 THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND
 NOT BEFORE A JURY. GUARANTOR AGREES THAT IT WILL NOT ASSERT ANY
 CLAIM AGAINST LENDER OR ANY OTHER PERSON INDEMNIFIED UNDER THIS
 AGREEMENT ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
 CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

                  25.    LIMITA TI ON ON GUARANTOR LIABILITY.

                     (a)    It is the intent of Guarantor and Lender that Guarantor's maximum
            liability hereunder shall be (and shall not be in excess of):

                         (i)     (x)     in a Proceeding commenced by or against Guarantor under
                         the Bankruptcy Code on or within one year from the date on which any of
                         the Indebtedness is incurred, the maximum amount which would not
                         otherwise cause the Indebtedness (or any other obligations of Guarantor to
                         Lender) to be avoidable or unenforceable against Guarantor under (A)
                         Section 548 of the Bankruptcy Code or (B) any state fraudulent transfer or
                         fraudulent conveyance act or statute applied in such case or proceeding by
                         virtue of Section 544 of the Bankruptcy Code; or

                                 (y)    in a Proceeding commenced by or against Guarantor under
                        the Bankruptcy Code subsequent to one year from the date on which any
                        of the Indebtedness is incurred, the maximum amount which would not
                        otherwise cause the Indebtedness (or any other obligations of Guarantor to
                        Lender) to be avoidable or unenforceable against Guarantor under any
                        state fraudulent transfer or fraudulent conveyance act or statute applied in
                        any such case or proceeding by virtue of Section 544 of the Bankruptcy
                        Code; or

                                (z)    in a Proceeding commenced by or against Guarantor under
                        any law, statute or regulation other than the Bankruptcy Code (including,
                        without limitation, any other bankruptcy, reorganization, arrangement,
                        moratorium, readjustment of debt, dissolution, liquidation or similar
                        debtor relief laws), the maximum amount which would not otherwise
                        cause the Indebtedness (or any other obligations of Guarantor to Lender)
                        to be avoidable or unenforceable against Guarantor under such law, statute



                                                -8-
-Docll 114269S-


                                                                                        CNB000051
      Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 13 of 71




t
                                or regulation including, without limitation, any state fraudulent transfer or
                                fraudulent conveyance act or statute applied in any such case or
                                proceeding.

                  The substantive laws under which the possible avoidance or unenforceability of the
                  Indebtedness (or any other obligations of Guarantor to Lender) shall be determined in any
                  such case or proceeding shall hereinafter be referred to as the "Avoidance Provisions."

                                (ii)    To the end set forth in Section 25(a)(i), but only to the extent that
                        the Indebtedness would otherwise be subject to avoidance under the Avoidance
                         Provisions, if Guarantor is not deemed to have received valuable consideration,
                        fair value or reasonably equivalent value for the Indebtedness, or if the
                        Indebtedness would render Guarantor insolvent, or leave Guarantor with an
                        unreasonably small capital to conduct its business, or cause Guarantor to have
                        incurred debts (or to have intended to have incurred debts) beyond its ability to
                        pay such debts as they mature, in each case as of the time any of the Indebtedness
                        are deemed to have been incurred under the Avoidance Provisions, the maximum
                        Indebtedness for which Guarantor shall be liable hereunder shall be reduced to
                        that amount which, after giving effect thereto, would not cause the Indebtedness
                        (or any other obligations of Guarantor to Lender), as so reduced, to be subject to
                        avoidance under the Avoidance Provisions.




•·                              (iii)   This Section 25(a) shall be applicable only in connection with a
                        Proceeding brought by or against Guarantor and is intended solely to preserve the
                        rights of Lender hereunder to the maximum extent that would not cause the
                        Indebtedness of Guarantor to be subject to avoidance under the Avoidance
                        Provisions in connection with any such Proceeding. Neither Guarantor nor any
                        other person or entity shall have any right or claim under this Section 25(a)
                        against Lender that would not otherwise be available to Guarantor or such other
                        person or entity outside of any Proceeding.

       For the purposes of the this Section, "Proceeding" means any of the following: (a) the Borrower
      or Guarantor shall commence a voluntary case concerning itself under the Bankruptcy Code or
      any other applicable bankruptcy laws; (b) any involuntary case is commenced against the
      Borrower or Guarantor; or a custodian (as defined in the Bankruptcy Code or any other
      applicable bankruptcy laws) is appointed for, or takes charge of, all or any substantial part of the
      property of the Borrower or Guarantor; (c) the Borrower or Guarantor commences any other
      proceedings under any reorganization arrangement, adjustment of debt, relief of debtor,
      dissolution, insolvency or liquidation or similar law of any jurisdiction whether now or hereafter
      in effect relating to the Borrower or Guarantor, or any such proceeding is commenced against the
     Borrower or Guarantor, or the Borrower or Guarantor is adjudicated insolvent or bankrupt; (d)
     any order of relief or other order approving any such case or proceeding is entered; (e) the
     Borrower or Guarantor suffers any appointment of any custodian or the like for it or any
     substantial part of its property; (t) the Borrower or Guarantor makes a general assignment for the
     benefit of creditors; (g) the Borrower or Guarantor shall fail to pay, or shall state that it is unable
     to pay, or shall be unable to pay, its debts generally as they become due; (h) the Borrower or



                                                       -9-
     ··Doc# 1142695-


                                                                                                 CNB000052
         Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 14 of 71




I   ·'


           Guarantor shall call a meeting of its creditors with a view to arranging a composition or
           adjustment of its debts; (i) the Borrower or Guarantor shall by any act or failure to act indicate its
           consent to, approval of or acquiescence in any of the foregoing; or Q) any corporate action shall
           be taken by the Borrower or Guarantor for the purpose of effecting any of the foregoing.

                     26.   FINAL AGREEMENT.   BY SIGNING THIS GUARANTY EACH
          PARTY REPRESENTS AND AGREES THAT: (A) THIS GUARANTY REPRESENTS THE
          FINAL AGREEMENT BETWEEN PARTIES WITH RESPECT TO THE SUBJECT MATTER
          HEREOF, (B) THIS GUARANTY SUPERSEDES ANY COMMITMENT LETTER, TERM
          SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS RELATING TO
          THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
          SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY
          PROVIDES TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL
          AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS GUARANTY MAY NOT BE
          CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
          SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.




                                            [SIGNATURES NEXT PAGE]




                                                         - 10 -
         -Docll 1142695-


                                                                                                    CNB000053
         Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 15 of 71




I   -
    -

                  IN WITNESS WHEROF, the parties have executed this Agreement as of the date first set
          forth above.

                                                    EBER  BROS.          WINE      AND      LIQUOR
                                                    CORPORATION


                                                   By:      l.U2.N4 {bt-_
                                                   Title:     l.;D
                                                            (Seal)




         LESTER EBER




I




I       -Doell I 142695-
                                                   - 11 -

                                                                                           CNB000054
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 16 of 71




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANdAUDREY HAYS,

                             Plaintiffs,
              V
                                                          Civil Action No.
                                                          16-CV-9517(LAKXKHP)
LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla                    SECOND AMENDED
CANANDAIGUA NATIONAL BANK AND TRUST,                      RESPONSES TO PLAINTIFF
ELLIOT W. GUMAER, JR.,                                    LISA STEIN'S FIRST SET
EBER BROS. & CO, INC.,                                    OF INTERROGATORIES TO
EBER BROS. WINE AND LIQUOR CORP.,                         DEFENDANT LESTER EBER
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


       Pursuant to the Federal Rules of Civil Procedure, Rule 26(a)(1), Defendant, Lester

Eber, by his attorneys, Underberg & Kessler LLP, for his Second Amended Responses

to Plaintiff Lisa Stein's First Set of     lnterrogatories   to   Defendant Lester Eber (the

"lnterrogatories"), hereby responds as follows:

                      SPECIFIC OBJECTIONS AND RESPONSES

      1.      State the basis for your denial of Paragraph 9 of the Complaint.

Response to No.     1:   Paragraph 9 of the Complaint was denied on the basis that

Lester Eber does not spend "most" of his time residing in temporary quarters in

Manhattan.

      2.      State the basis for your denial of Paragraph 10 of the Complaint.

Response     to No. 2:   Pa ragraph 10     of the Complaint is denied on the basis that
Alexbay is holding company, and does not "transact business."

                                                                                      141
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 17 of 71




      3.     State the basis for your denial of Paragraph 13 of the Complaint.

Response to No. 3: Paragraph 13 of the Complaint is denied on the basis that the

principal place of business is not located at 155 Paragon Drive. Given that Eber

Bros is no longer actively operating, it has no principal place of business.

      4.     State the basis for your denial of Paragraph 14 of the Complaint.

Response to No.4: Paragraph 14 of the Gomplaint is denied on the basis that Eber

Wine & Liquor has no principal place of business for the same reasons set forth in

Response to No. 3 above. lt is further denied on the basis that Eber W&L is not a

wholly-owned subsidiary of Eber Bros. Eber Bros. is the majority owner of Eber

W&L, but both Lester Eber and the Trust have minority interests.

      5.     State the basis for your denial of Paragraph 15 of the Complaint.

Responseto No.5: Pa ragraph 15 of the Gomplaint was denied because Eber Metro

was a wholly owned subsidiary of EWLG prior to June 2012 - not 2013. Further,

since its New York operations ceased, Eber Metro has not been primarily managed

from Manhattan.

      6.     State the basis for your denial of Paragraph 23 of the Complaint.

Response to No. 6: Paragraph 23 of the Complaintwas denied because it is unclear

what is meant by the statement that "CNB has been trustee at all relevant times".

      7.     State the basis for your denial of Paragraph 26 of the Complaint.

Response to No.7: Paragraph 26 of the Complaintwas denied because Lester Eber

was not the Chief Executive Officer and Director of Eber Bros., Eber W&L and Eber

Metro at all relevant times.

      L      ldentify all persons who have been members of Eber-Conn at any time,

including who was managing member.
                                           2
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 18 of 71




Response to No. 8: Eber Bros. Metro lnc. (majority member); Eder-Goodman,

LLG; Polebridge Bowman, LLC; Wendy Eber.

      9.     ldentify all documents concerning the governance or operation of any Eber

Company.

Response to No.    9:   EWLG: Articles of lncorporation and By-Laws; Eber Bros. &

Co., lnc.: Articles of lncorporation and By-Laws; Alexbay, LLG: Operating
Agreement; Eber-GT: Operating Agreement; Eber Metro lnc.: Articles of
lncorporation and By-Laws.

      10.    State the basis for your denial of Paragraph 32 of the Complaint.

Response to No. 10: See response to No. 4 above.

      11.    ldentify all persons with knowledge of the formation of the company now

called Alexbay, LLC.

Response to No. 11: Lester Eber; Wendy Eber; counsel.

      12.    State whether you or anyone associated with you attempted to inform any

of the beneficiaries of the Allen Eber Trust about the 2012 Action (as defined in the

Complaint), and, if so, specify each step taken and identify the persons involved and all

documents that support your contention.

Response to No.   12:    Lester Eber met Sall y Kleeberg in or about June 2013 at the

800 Maple restaurant in Buffalo, New      York. During dinner, in response to various
questions from Sally Kleeberg, Lester Eber advised her that she had no ownership

interest in Eber-CT. ln addition, Lester Eber had a conversation with Daniel
Kleeberg following the 2012 action confirming that Lester Eber had foreclosed on

the stock of Eber Bros. Metro lnc.



                                            3
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 19 of 71




        13.   ldentify all property held by Alexbay, LLC at any time since its formation.

Response to No. 13: Eber Bros. Metro lnc. ; Gash       - various amounts     $12,000 or

less.

        14.   State the basis for your denial of Paragraph 44 of the Complaint.

Response to No. 14: lt was an error to deny the allegations in Paragraph 44 of the

Gomplaint. Lester Eber did not advise any of the plaintiffs of the 2012 action.

        15.   State the basis for your denial of Paragraph 48 of the Complaint.

Response to No. 15: Paragraph 48 of the Complaint was denied on the basis that

the shares of Eber Metro were transferred to Alexbay on June 5,2012          -   not June 5,

2013.

        16.   ldentify all documents that support your denial of Paragraph 50 of the

Complaint, including all documents that support the existence and amount of each deht

that was allegedly owed to you or to Alexbay according to the 2012 Action, as described

in Paragraph 49 of the Complaint

Response      to No. 16:     See Documents submitted to Judge Rosenbaum                     in

connection with the 2012 Proceeding. More specifically:

          February 11,2011 Debt Assumption Agreement
          October 2009 Line of Gredit Note
          February 26, 2010 Guaranty
          February 26, 2010 Security Agreement
          January 18,20'12 Assignment of Note and Security Agreement
          Notice to Debtor


        17.   ldentify all persons who have knowledge of the debts described in

Paragraph 49 of the Complaint.



                                             4
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 20 of 71




Response to No.    17: Lester   Eber , Wendy Eber, Elliot Gumaer, Richard Hawkes,

John Ryan, Lisa Semenick, Sumner Pearsall, Davie Kaplan, CPA, P.C., and Daniel

Kleeberg.

      18.    State the basis for your denial of Paragraph 55 of the Complaint, and if

because the assignment was executed before the 2012 Action was filed, identify all

documents and persons that you believe will support your contention.

Response to No.   18:   Pa ragraph 55 of the Gomplaint was denied on the basis that

the assignments were executed by Lester Eber before the 2012 action was filed.

Lester and Wendy Eber will testify regarding same and copies are attached.

      19.    State the basis for your denial of Paragraph 56 of the Complaint.

Response to No. 19: Paragraph 56 of the Complaint was denied on the basis that

plaintiffs were kept apprised of the general state of affairs of the Eber businesses

subsequent to 2007. More specifically, Daniel Kleeberg was consulting for Eber

W&L, and received consulting fees from Eber W&L as the company winded down

its business. Mr. Kleeberg was well aware that Eber W&L was winding down and

had outstanding liabilities to many vendors (including the Benderson properties

debt, which he and his mother, Sally Kleeberg, attempted to settle, and that Lester

Eber was loaning money into Eber W&L to pay these debts). ln addition, Mr.

Kleeberg knew about Eber W&L legacy issues, including potential pension

liabilities. Further, both Wendy and Lester Eber had many conversations with Mr.

Kleeberg regarding the state of the business when he was transacting business for

Camu, Paqui Tequila, and Cannon Vodka in their dealings with Eber-CT, LLC.

      20.    State the basis for your denial of Paragraph 59 of the Complaint.



                                           5
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 21 of 71




Response to No. 20: Paragraph 59 of the Complaint was denied on the basis that

it asks for an admission regarding what GNB's December 18,2012 letter allegedly

implies.

      21.    State the basis for your denial of Paragraph 60 of the Complaint.

Response to No. 21: Paragraph 60 of the Complaint was denied on the basis that

there was no concealment of the 2012 action, and Lester Eber did not engage in

any self-dealing.

      22.    State the basis for your denial of Paragraph 61 of the Complaint.

Response to No. 22: Paragraph 61 of the Complaint was denied on the basis that,

upon information and belief, plaintiffs were advised of the 2012 action prior to 2015

by Marc Stein, Esq.

      23.    State the basis for your denial of Paragraph 64 of the Complaint.

Response to No. 23: Paragraph 64 of the Complaint was denied on the basis that

the transfer of Eber-Gonn to Lester was not a fraudulent conveyance and no
material facts were withheld from the Court in connection with the 2012 action.

      24.    State the basis for your denial of Paragraph 67 of the Complaint.

Response to No.24: Pa ragraph 67 of the Complaint was denied on the basis that

the Eber-Conn transferwas not fraudulent, there was no inconsistency in the debts

owed to Lester, there were no false statements made regarding Alexbay, and

nothing was concealed from plaintiffs.

      25.    State the basis for your denial of Paragraph 69 of the Complaint.

Response to No. 25: Paragraph 69 of the Complaint was denied on the basis that

a demand to the Eber Bros. Board was a necessary precursor to the filing of the

present lawsuit, and Lester Eber would have considered such a demand.
                                           6
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 22 of 71




DATED: July 26, 2018
              Rochester, New York             UNDERBERG & KESSLER LLP



                                             By
                                                     ul F. Keneally, Esq
                                                  Colin D. Ramsey, Esq.
                                                  Attorneys for Eber Defendants
                                                  300 Bausch & Lomb Place
                                                  Rochester, New York 14604
                                                  585-258-2800
                                                  pkeneally@underbergkessler.com
                                                  cramsey@   u   nderberg kessler. com

TO:   Brian C. Brook, Esq.
      Daryoush Behbood, Esq.
      Clinton Brook & Peed
      Attorneys for Plaintiffs
      101 Hudson Street, Suite 2100
      Jersey City, New Jersey 07302
      212-256-1957
      brian@clintonbrook. com
      daryoush@clintonbrook. com




      Robert Calihan, Esq.
      Attorney for Defendant
      Estate of Elliot W. Gumaer, Jr.
      16 East Main Street, Suite 620
      Rochester, New York 14614
      585-232-5291
      rca ha n @ca h a n law. com
         Ii          Ii




      Donald O'Brien, Esq.
      Wood Oviatt Gilman, LLP
      Attorneys for Defendant
      Canandaigua National Corporation
      dlbla Canandaigua National Bank
      2 State Street
      Rochester, New York 14614
      585-987-2800
      d obrien@woodsoviatt. com



                                         7
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 23 of 71




                                  VERIFICATION

STATE OF                      )
COUNTY OF                     ) SS



         LESTER EBER, being duly sworn, deposes and says          that: he is one of the
Defendants in the within action; that deponent has read the foregoing Second Amended

Responses to Plaintiff Lisa Stein's First Set of lnterrogatories to Defendant Lester Eber

and knows the contents thereof, and that the same is true to deponent's own knowledge,

except as to those matters stated therein to be alleged upon information and belief, and

that as to those matters deponent believes it to be true.



                                                        Lester Eber


Sworn to before me this
      day of July, 2018




         Notary Public




                                            8
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 24 of 71




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                             Plaintiffs,
              V
                                                         Civil Action No. 16-CV-9517(LAK)

LESTER EBER,
ALEXBAY, LLC f/Ua LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dtbla
CANANDAIGUA NATIONAL BANK AND TRUST,                      SECOND AMENDED RESPONSES
ELLIOT W. GUMAER, JR.,                                    TO PLAINTIFF DANIEL KLEEBERG'S
EBER BROS. & CO, INC.,                                    FIRST SET OF INTERROGATORIES
EBER BROS. WINE AND LIQUOR CORP.,                         TO DEFENDANT LESTER EBER
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


        Pursuant to the Federal Rules of Civil Procedure, Rule 26(a)(1), Defendant, Lester

Eber, by his attorneys, Underberg & Kessler LLP, for his Second Amended Responses

to Plaintiff Daniel Kleeberg's First Set of lnterrogatories to Defendant Lester Eber (the
"lnterrogatories"), hereby responds as follows:

                      SPECIFIC OBJECTIONS AND RESPONSES

        1.    ldentify all your sources of income since 2007 by year:

Response to No. 1:

2007:   Eber Brothers Wine & Liquor Gorp. ("Eber Bros."); Southern Wine & Spirits
2008:   Eber Bros.; Southern Wine & Spirits; Eber-CT
2009:   Eber-CT; Southern Wine & Spirits
2010    Eber-CT; Southern Wine & Spirits
2011:   Eber-GT; Southern Wine & Spirits
2012:   Eber-GT; Southern Wine & Spirits; Slocum of ME
2013:   Eber-CT; Southern Wine & Spirits; Slocum of ME


                                                                                       142
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 25 of 71




2014: Eber-CT; Southern Wine & Spirits; Slocum of ME
2015: Eber-CT; Southern Wine & Spirits; Slocum of ME
2016: Eber-GT; Southern Wine & Spirits; Slocum of ME
      2.     As to each related party transaction (as defined by GAAP, including ASC

850) that you entered into with any Eber Company, including each loan, identify each

person with whom you communicated about the transaction before it was consummated

and state whether that person specifically approved or disapproved of the transaction.

Response to No. 2:

      a    Eber Bros. Metro lnc. Line of Credit Note up to $1,500,000 (Oct. 2009)
             o People contacted about the transaction before it was assumed by
                 Eber Bros. Metro lnc.: Lester Eber, Wendy Eber, and Elliott
                 Gumaer.
             o Loan was authorized by unanimous written consent of Metro
                 Board. On Feb 26,2010 Board meeting of Eber Bros. Metro lnc.
                 approved loans (Lester Eber abstained from voting).

      a    Foreclosure of lien on capital stock of Metro lnc. by Alexbay
              o People contacted about the transaction before it was
                 consummated: Wendy Eber, Elliott Gumaer, and counsel. Notice
                 sent to Wendy Eber. Board minutes documenting decision to
                 waive defenses March 13, 2012 and thereafter: Wendy Eber and
                 Elliott Gumaer.

      o    EBWLC- Promissory Note March 1,2012-$203,000
              oApproved by Wendy Eber.

      a    Promissory Note Eber-CT, LLG

      a    March 13,2006 Amended and Restated Promissory Note- $1,503,750
             o Communicated to and approved by John Ryan and Lester Eber
      o    March 13, 2006 Amended and Restated Promissory Note- $575,800
             o Communicated to and approved by John Ryan and Lester Eber.
      o    October 1,2002 Promissory Note- $575,895
              o Gommunicated to and approved by John Ryan and Lester Eber

                                           2
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 26 of 71




       a    Lester Eber advanced amounts from his own funds to pay the following
            liabilities:

               o   Union Withdrawal Liabilities and legal Fees: Communicated to
                   and approved by Wendy Eber in 2013
               o   Wolf Goncept Settlement: Communicated to and approved by
                   Wendy Eber in 2011
               o   Benderson Settlement and legal Fees: Communicated to and
                   approved by Wendy Eber in 2016
               o   Harris Beach Settlement and legal Fees; Communicated to and
                   approved by Wendy Eber in 2016
               o   D4 Settlement and legal Fees: Communicated to and approved by
                   Wendy Eber tn 2012
               o   PBGC and some legal fees-partial payment of Settlement
                   Communicated to and approved by Wendy Eber in 2017


       3.      ldentify all persons involved in any transaction between any Defendant and

Southern, and specify which transaction each person was involved in and his role in the

transaction.

Response to No. 3:

       a    Settlement of lawsuit and Sale of Delaware and Ohio - Lester Eber,
            Wendy Eber and Elliott Gumaer (Directors authorizing
            transaction)[2007].

       o    Alexbay, LLC v. EWLG, Southern Wine and Spirits, State of NY Supreme
            Gourt- Lester Eber (Sole member of Alexbayll2012l.
       4.      ldentify all positions of full or parttime employment and the dates of such

employment since 1970.

Response to No.4:

       .    Eber Bros Wine and Liquor Corporation, President-1970 to 2008
       o    Eber-CT, LLC, President - 2005 to 2013, CEO 2013- present


       5.      ldentify all businesses in which you have been a member, partner, officer,

or director since 1970.

                                             3
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 27 of 71




Response to No. 5:

Eber Bros. and Go.n EWLC, Eber-GT, LLC, Eber Bros. Wine and Liquor Metro lnc.,
Eber Metro LLC, ENDC LLC, Slocum of Maine, Alexbay, Eber Acquisition, Eber-Rl,
LLC, PW&S,LLC, Monroe Display, lnc.

       6.     ldentify all persons who served as Officers or Directors of Eber Bros. since

2000, including their title(s) and dates of service

Response to No. 6:

Lester Eber, President and Director 2000- present; John Ryan, CFO and Secretary
2000 to unknown; Lisa Semenick, Secretary and CFO unknown to October, 2007;
Wendy Eber, Secretary and GFO October 2007 to present; Elliott Gumaer, Director
2000 to 2017.

       7.     ldentify all persons who served as Officers or Directors of Eber W&L since

2000, including their title(s) and dates of service

Response to No.7:

Lester Eber, President 2000 to 2012; John Ryan, CFO and Secretary; Lisa
Semenick, CFO and Secretary,2007;Wendy Eber, GFO and Secretary 2007 to2014;
Elliott Gumaer, Director 2000 to 2014 and September 14, 2015- October 1, 2015;
Wendy Eber, Assistant Secretary 2014- present.

       8.     ldentify allthird parties who have discussed potential investment in any Eber

Company with you or any other Defendant, and specify the dates when such discussions

occurred.

Response to No. 8:

Polebridge Bowman-2010; PBGc-approximately 2014-15; Southern Wine and
Spirits-unknown; NDC-unknown; Maglioccos-unknown; Charmer Sun Belt-
unknown; Eder Bros, Allen S. Goodman 2007-2008; Allied-approximately 2008;
others (names not recalled).

       9.     ldentify all persons you have spoken with concerning the valuation of Eber-

Conn since 2007



                                              4
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 28 of 71




Response to No. 9:

Wendy Eber, Sumner Pearsall, Eric Fry, and counsel.

      10.    State the basis for your contention that any causes of action in the Complaint

are barred by the applicable statute of limitations, as alleged in your Second Affirmative

Defense.

Response to No. 10:

The Eber Defendants included this affirmative defense in order to preserve it. As
the litigation is ongoing, the Eber Defendants are not in a position to articulate each
and every way in which the Gomplaint is barred by the statute of limitations. The
Eber Defendants will supplement this response as necessary.

       11.   State the basis for your contention that any causes of action in the Complaint

are barred by the doctrines of waiver, laches and/or estoppel, as alleged in your Third

Affirmative Defense.

Response to No. 11:

The Eber Defendants included this affirmative defense in order to preserve it. As
the litigation is ongoing, the Eber Defendants are not in a position to articulate each
and every way in which the Gomplaint is barred by the doctrines of waiver, laches
and/or estoppel. The Eber Defendants will supplement this response as necessary.

       12.   State the basis for your contention that Plaintiffs' complaint is barred by the

doctrine of unclean hands, as alleged in your Fifth Affirmative Defense.

Response to No. 12:

The Eber Defendants included this affirmative defense in order to preserve it. As
the litigation is ongoing, the Eber Defendants are not in a position to articulate each
and every way in which the Complaint is barred by the doctrine of unclean hands.
The Eber Defendants will supplement this response as necessary.

       13.   ldentify all sources and locations of documents that you or your attorneys

have searched to respond to the Requests for Production issued to the Eber Defendants

by all Plaintiffs on June 22,2017
                                             5
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 29 of 71




Response to No. 13:

Corporate Records are located at 95 Allens Greek Road, Building 2, Rochester New
York and 30 Corporate Drive, North Haven, Gonnecticut, and electronically
including email accounts of Lester Eber, Wendy Eber and Administrative Assistant
Janet Lissow.

      14.    ldentify all email accounts that you have used (either personal or business)

since 2000

Response to No. 14:

Leber@eberbros.com
Leber@slocumands ons-com
Leber@southernwi ne.com
lesterebe  mail-com


DATED: July 26, 2018
         Rochester, New York                    UNDERB       G & KESSLER LLP



                                               By:
                                                     Paul F. Keneally, Esq.
                                                     Colin D. Ramsey, Esq.
                                                     Attorneys for Eber Defendants
                                                     300 Bausch & Lomb Place
                                                     Rochester, New York 14604
                                                     (585) 258-2800
                                                     pkeneally@u nderbergkessler.com
                                                     cramsey@   u   nderberg kessler. com




TO: Brian C. Brook, Esq.
      Clinton Brook & Peed
      Attorneys for Plaintiffs
      100 Church Street, Sth Floor
      New York, New York 10022
      (212) 328-955e
      brian@clintonbrook.com




                                           6
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 30 of 71




CC.:   William G, Bauer, Esq.
       Woods Oviatt Gilman
       Attorneys for Defendant CNB
       700 Crossroads Building, 2 State Street
       Rochester, New York 14614
       Telephone: (716) 987-2800
       wba uer@wood soviatt. com


       Robert Barnes Calihan, Esq.
       Calihan Law PLLC
       Attorneys for Defendant Gumaer
       The Powers Building, Suite 761
       16 West Main Street
       Rochester, New Y orkl 4614
       Telephone: (585) 232-5291
       rca ha n @ca ha n law. com
          Ii       Ii




                                           7
    Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 31 of 71




STATE OF
COUNTY OF                            SS




         LESTER EBER, being duly sworn, deposes and says            that: he is one of the
Defendants in the within action; that deponent has read the foregoing Second Amended

Responses to Plaintiff Daniel Kleeberg's First Set of lnterrogatories to Defendant Lester

Eber and knows the contents thereof, and that the same is true to deponent's own

knowledge, except as to those matters stated therein to be alleged upon information and

belief, and that as to those matters deponent believes it to be true.



                                                 Lester Eber


Sworn to before me this
_  day of July, 2018.




         Notary Public




                                             8
               Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 32 of 71




                                                      underberg & kessler rrp



                                                                                         PAUL F. KENEALLY, PARTNER
                                                                                         (s8s) 2s8-2882
                                                                                         pkeneally@underbergkessler,com




                                                           August 17,2018

             VIA EMAIL AND FIRST CLASS MAIL

            Daryoush Behbood, Esq.
            Clinton Brook & Peed
            101 Hudson Street
            Suite 2100
            Jersey City, New Jersey 07302

                        Re      Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                Civ. Action No.: 16-cv-09517

             Dear Mr. Behbood:

                    Please allow the following to serve as a response to the objections to the Eber Defendants'
             various discovery responses raised in your July 3I,2018 letter. I would suggest that rather than
             continuing the endless parade of objections on relatively minor points, it would be far more
             efficient for all involved to simply address these minor issues during depositions. If a written
             clarification is called for thereafter, so be it. Nonetheless, please be advised of the following:

                 o      The January 29,20081etter from Lester Eber to Lee Hager previously produced is the only
                        copy in possession of the Eber Defendants. Please be further advised that we do not possess
                        a copy that has been countersigned by Mr. Hager.


                 o      While Mr. Eber's bank record entries unrelated to this case or any of the companies or
                        people referenced in it, we have unredacted these unrelated deposit entries to show names
                        only demonstrating they were not from any Eber entity. A disc containing same is attached.

                  o     The plain language of the Eber Defendants' response to No. 19 of Plaintiffls First Request
                        for Production of Documents makes clear that all documents were provided despite the
                        objection raised in the response. However, let this further confirm that no documents were
                        withheld based on that objection. This is true for the other responses referenced in your
                        letter, namely Wendy Eber's amended response No. 6 to Kleeberg's First Set of
                        Interrogatories, response No. 41 in Eber Defendants' amended responses to Plaintiffs
                        Second Request for Production, and response No. 9 in Eber Defendants' amended
                        responses to Hays' First Set of Interrogatories.



300 Bausch & Lomb Place, Rochester, NY'14604        www.   unde   rberg kess le r. com     Additional Offices
         585-258-2800   psorr 585-258-2821 rax                                                                            143
                                                                                            Buffalo, Canandaigua and Geneseo, NY
 Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 33 of 71




Daryoush Behbood, Esq
August 17, 2018
                                          m
                                       underberg & kessler rrp


Page 2




   a   The following attorneys were retained regarding the foreclosure action: David L. Belt,
       Esq. of Hurwitz Sagarin Slossberg & Knuff LLC and Paul F. Keneally, Esq., William
       Brueckner, Esq. and Michael J. Beyma, Esq. of Underberg & Kessler LLP.

   a   The ownership interests in Eber W&L was as follows

         o    Eber Bros.: 250 preferred; 2000 A common; 438 B common;
         o    Trust Beneficiaries: 250 preferred;319 B common; and
         o    Lester Eber: 750 B preferred.

   a   The following attorney was retained regarding the formation          of   Alexbay LLC:
       Jerry Ferrell, Esq.

   a   Lester Eber's response to Interrogatory No. 25 makes clear that it was Lester Eber's
       understanding that a demand to the Board was necessary based upon his position on that
       Board for many years. Contrary to your charucterization, this is not a legal conclusion,
       rather this was Lester Eber's good faith belief based upon his long association with Eber
       Bros.


                                        V       truly



                                        Paul F              ly

PFK:ar
Enclosures
cc(w/encl):    Robert Calihan, Esq. (w/ enc. via email and First Class Mail)
               Laura Myers, Esq. (w/ enc. via email and First Class Mail)
               Michael J. Adams, Esq, (w/ enc. via email and First Class Mail)
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 34 of 71



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANdAUDREY HAYS,

                            Plaintiffs,
              V
                                                         Civil Action No.
                                                         16-CV-e517(LAK)
LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla                   RESPONSES TO PLAINTIFF
CANANDAIGUA NATIONAL BANK AND TRUST,                     AUDREY HAYS' SECOND SET
ESTATE OF ELLIOT W. GUMAER, JR.,                         OF INTERROGATORIES TO
EBER BROS. & CO, INC.,                                   THE EBER DEFENDANTS
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER-CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


       Pursuant   to the Federal Rules of Civil Procedure, Rule 26(a)(1), the Eber
Defendants, by their attorneys, Underberg        & Kessler LLP, for their Responses        to

Plaintiff Audrey Hays' Second Set         of lnterrogatories to the Eber Defendants (the
"lnterrogatories"), hereby respond as follows:

                      SPEGIFIC OBJECTIONS AND RESPONSES

       12.   Provide an annual detailed transaction general ledger for each of the Eber

Companies, separated by year, for the years 2007 through the date of trial in this matter, in

Microsoft Excel format. A sample of such an Excel spreadsheet is attached hereto.

Response    to No. 12: The Eber Defendants object to this interrogatory on the
basis that it is not an interrogatory but, rather, a document request.

       13.    ldentify the persons associated with Eder-Goodman who have been your

primary point of contact at or for Eder-Goodman since 2008.


                                                                                      144
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 35 of 71



Response to No. 13: Andy Eder and David Heller.

       14.    ldentify all of the affiliates and related parties with whom there were

transactions that were referenced in any of the Eber Companies' financial statements

since 2005.

Response      to No. 14: The Eber Defendants direct Plaintiffs to previously
produced financial records for the Eber Gompanies.

       15.    ldentify the documents concerning each related party transaction

referenced in any of the Eber Companies'financial statements since 2005.

Response to No. 15: See Response to No. 14, above.

       16.    Specify the dates when each of the Eber Defendants engaged Paul

Keneally   or Underberg & Kessler LLP, and the scope and subject matter of each
engagement. (lf an Eber Defendant engaged Paul Keneally or Underberg & Kessler

LLP with respect to more than one matter, then each engagement should be separately

specified.)

Response to No. 16:

                 .   Lester Eber-Estate Planning 2010
                 o   EBWLC-Wolf Concepts Litigation 2010
                 .   EBWLC-M. Madigan Matter 2010
                 o   EBWLC-General Corporate2011
                 o   EBWLC-Connecticut Judgment 2011
                 o   EBWlC-Collection Matters 2012
                 o   Alexbay, LlC-Foreclosure 2012
                 o   Eber-CT-CNB Refinance 2013
                 o   Eber-CT-Formation of LLC 2013
                 o   Eber-CT-Excise Tax lssue 2013
                 o   Eber-CT-SDNY Litigation 2013




                                           2
 Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 36 of 71




DATED:        August 28,2018
              Rochester, New York
                                             UNDERBERG & KESSLER LLP



                                            By
                                                  aul F. Kenea lly, Esq.
                                                 Colin D. Ramsey, Esq.
                                                 Attorneys for Eber Defendants
                                                 300 Bausch & Lomb Place
                                                 Rochester, New York 14604
                                                 585-258-2800
                                                 cramsey@ u nderberg kess ler. com
                                                 pkeneally@u nderberg kessler.com


TO:   Brian C. Brook, Esq.
      Clinton Brook & Peed
      Attorneys for Plaintiffs
      101 Hudson Street, Suite 2100
      Jersey City, NJ 07302
      212-256-1957
      brian@clintonbrook. com

      Robert Calihan, Esq.
      Attorney for Defendant
      Estate of Elliot W. Gumaer, Jr.
      16 West Main Street, Suite 736
      Rochester, New York 14614
      585-232-5291
      rca h a n @cal h an law. com
         Ii         i




                                        3
Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 37 of 71




                                      VERIFICATION

               orV
  srArE or Nqlo\                  )
  cOuNTY    oFW*                  )   ss:


           LESTER EBER, being duly sworn, deposes and says              that: he is one of the
  Defendants in the within action; that deponent has read the foregoing Responses to

  Plaintiff Audrey Hays' Second Set of lnterrogatories to the Eber Defendants and knows

  the contente thereof, and that the same is true to deponent's own knowledge, except as

  to those matters stated therein to be alleged upon information and belief, and that as to

  those matters deponent believes it to be true.



                                                          Lester Eber


   Swoun to before me this
   C!l1t\uav of August, 2018^


            1'



           Notary Public

                             JULIE V MERSTREAU
                                             NEW YOFK
                      NO1ARV PUBLIC'STATE OF
                               No. 02M[4876287
                         Suolllled [n Montoe CounlY
                                             Oalqber !0' 2018
                      My Qennrtrslsn $rFl's$




                                                     4
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 38 of 71



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                             Plaintiffs,
              V
                                                           CivilAction No.
                                                           16-CV-e517(LAK)
LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla                     RESPONSES TO PLAINTIFF
CANANDAIGUA NATIONAL BANK AND TRUST,                       DANIEL KLEEBERG'S SEGOND
ESTATE OF ELLIOT W. GUMAER, JR.,                           SET OF INTERROGATORIES
EBER BROS. & CO, INC.,                                     TO LESTER EBER
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER-CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


       Pursuant to the Federal Rules        of Civil Procedure, Rule 26(a)(1),      Defendant,

Lester Eber, by his attorneys, Underberg & Kessler LLP, for his Responses to Plaintiff

Daniel Kleeberg's Second Set of lnterrogatories to Lester Eber (the "lnterrogatories"),

hereby responds as follows:

                      SPECIFIC OBJECTIONS AND RESPONSES

       15.    ldentiff everyone who was responsible for or involved in reviewing or approving

of the terms of your consulting agreement with Southern and specify what each              such

individual's role was with respect to the consulting agreement (e.9., acting as attorney to you,

a director of EberW&L, etc.).

Response     to No. 15:      Harris Beach PLLC, as attorneys; Elliott Gumaer, as

attorney; and Lisa Semenick, Director to Eber W&L'




                                                                                             145
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 39 of 71



      16.    ldentify   all   documents concerning your consulting agreement with

Southern that were disclosed to any of the directors or officers of any of the Eber

Companies (excluding Wendy), and identify which directors or officers received each

such document and when (if such information is not apparent and correct on the face of

each document).

Response to No. 16: Do not recall.

      17.    ldentify the four different distributors that Eber-CT contacted between 2008

and 2012, as described in Paragraph 30 of Lester Eber's Affidavit dated June 24,2015

(Bates No. E8-00001 7536).

Response    to No. 17: Upon information and belief, Magriocco, Martinetti, Allied
and Fedway.

      18.     ldentify who introduced the Eber Defendants to Glen Sturm in 2010.

Response to No. 18: No one.

      19.     ldentify the documents concerning any Eber Defendant's engagement of

Glen Sturm, either as a lawyer or as a senior strategic consultant, or both.

Response to No. 19: None.

       20.    Specify the date when you first told anyone (either in writing or verbally)

that you were resigning as President of Eber W&L.

Response to No.    20:        Do not recall.

       21.    Specify the reasons why you resigned as President of Eber W&L.

Response to No. 21: Glient privileged communication'




                                               2
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 40 of 71




 DATED       August 28,2018
             Rochester, New York
                                            UNDERBERG & KESSLER LLP



                                           By
                                                Paul F. Keneally, Esq.
                                                Colin D. Ramsey, Esq.
                                                Attorneys for Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                585-258-2800
                                                cramsey@u nderbergkessler. com
                                                pkeneally@u nderbergkessler.com


TO: Brian C. Brook, Esq.
     Clinton Brook & Peed
     Attorneys for Plaintiffs
     '101 Hudson Street, Suite 2100
     Jersey City, NJ 07302
     212-256-1957
     brian@clintonbrook. com

     Robert Calihan, Esq.
     Attorney for Defendant
     Estate of Elliot W. Gumaer, Jr.
     16 West Main Street, Suite 736
     Rochester, New York 14614
     585-232-5291
     rcal han@calihan law. com
         i




                                       3
Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 41 of 71




                                          VERIFICATION

   STATE OF                           )
   COUNTY OF                          ) SS



              LESTER EBER, being duly sworn, deposes and says                that: he is one of the

   Defendants in the within action; that deponent has read the foregoing Responses to

   Plaintiff Daniel Kleeberg's Second Set of lnterrogatories to Lester Eber and knows the,

   contents thereof, and that the same is true to deponent's own knowledge, except as to

   those matters stated therein to be alleged upon information and belief, and that as to

   lhose matters deponent believes it to be true.

                                                                         Mt*#*-
                                                               Lester Eber


   Swqrn to before me this
   asAday ofAugust,201B.
          (

                      Public

                         JI,IIE V MERSERSAU
                 NOTARY PUBTIC.SIAIT OT
                                             NfW   YORI(

                          No' 0?M€487625?
                    ouolillod ln Montoe Countv
                                                ?0' ?016
                 My commissiori Expirel Qctobdr




                                                           4
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 42 of 71




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                               Plaintiffs,
                 V
                                                          Civil Action No.
                                                          16-CV-9517(LAK)
LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla                    RESPONSES TO PLAINTIFF
CANANDAIGUA NATIONAL BANK AND TRUST,                      LISA STEIN'S FIRST SET OF
ESTATE OF ELLIOT W. GUMAER, JR.,                          INTERROGATORIES TO
EBER BROS. & CO, INC.,                                    DEFENDANT WENDY EBER
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER-CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


         Pursuant to the Federal Rules       of Civil Procedure, Rule 26(a)(1),   Defendant,

Wendy Eber, by her attorneys, Underberg & Kessler LLP, for her Responses to Plaintiff

Lisa Stein's First Set of Interrogatories to Defendant Wendy Eber (the "lnterrogatories"),

hereby responds as follows:

                           SPECIFIC OBJECTIONS AND RESPONSES

        L        Specify when you first began working for or with Alexbay, in any capacity,

official or unofficial.

Response to No.           1: Defendant   Wen dy Eber has never officially    or unofficially
worked for Alexbay, but has been familiar with it since its formation in 2011.

        2.       Specify all positions held by you in connection with any Alexbay, the

compensation associated with each position, and the dates when those positions were

held.

                                                                                      146
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 43 of 71




Response to No.2: See Response to No.           f, above
       3.     ldentify all persons who are or have ever been economic interest owners

in Alexbay.

Response to No.     3: Lester   Eber.

       4.     As to each person identified in response to lnterrogatory No. 2 (including

yourself if applicable), specify:

              a. The value or percentage of the economic interest (and if it changed over

                 time, specify each value or percentage that has ever been held and the

                 dates when those values or percentages applied);

              b. The consideration provided in exchange    for the economic interest, and

              c. The date when the economic interest was acquired.
Response to No.4: See Response to No. 1, above.

       5.     ldentify   all legal entities or   businesses (excluding publicly traded

companies) in which you have held any type of economic interest since 2007.

Response to No.       5:    Defendant Wendy Eber has answered this question in

responses to interrogatories previously served by Plaintiffs. Defendant Wendy

Eber has no other information responsive to this lnterrogatory other than what

has been set forth in the Responses to the previous interrogatories.

       6.     Specify whether you provided any consideration to any Eber Defendant, or

to Poleridge Bowman or any other third party, in connection with your receipt of the right

of first refusal to acquire Poleridge Bowman's interest in Eber-Conn.

Response to No.6: Yes.


                                            2
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 44 of 71




      7.     ldentify   all current officers,     directors, and managers     of the Eber
Companies and Alexbay.

Response   to No. 7: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by

Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

      8.     ldentify all persons who currently hold any kind of equity or ownership

interest in any of the Eber Companies or Alexbay.

Response   to No. 8: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by

Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

      L     As to each person identified in response to lnterrogatory No. 8, specify as

to each company:

             a. The type of equity interest held (e.9., Class A common shares);
             b. The amount    of that equity interest (e.9., the number of shares or the

                  percentage of the total); and

             c.   The percentage of the total voting power within that company that        is

                  held by that person.

Response to No.      9: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by
                                             3
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 45 of 71




Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

           10.   ldentify any persons who have a contingent equity or ownership interest    in

any of the Eber Companies or Alexbay.

Response to No.        10: Defendant Wendy Eber has ownership interest in Eber-
Metro. A copy of the Stand-Alone Restricted Stock Award Agreement is included

in the Eber Defendants' August.28, 2018 document production marked as                   EB-

0003   1   284-EB-0003   1   305.

DATED:           August 28,2018
                 Rochester, New York

                                                   UNDERB          &       L    LL


                                                  By:
                                                        Paul F. Ken lly, Esq
                                                        Colin D. Ramsey, Esq
                                                        Attorneys for Eber Defendants
                                                        300 Bausch & Lomb Place
                                                        Rochester, New York 14604
                                                        585-258-2800
                                                        cramsey@ u nderberg kessler. com
                                                        pkeneally@ u nderbergkessler, com

TO:        Brian C. Brook, Esq.
           Clinton Brook & Peed
           Attorneys for Plaintiffs
           101 Hudson Street, Suite 2100
           Jersey City, NJ 07302
           212-256-1957
           brian@cl intonbrook.com




                                              4
Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 46 of 71




   Robert Calihan, Esq.
   Attorney for Defendant
   Estate of Elliot W. Gumaer, Jr.
   16 West Main Street, Suite 736
   Rochester, New York 14614
   585-232-5291
   rcali han @cal i han law. com




                                     5
Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 47 of 71

                                VERIFICATION


STATE OF             qk
GOUNTY OF




          WENDY EBER, being duly slvorn, deposes and says that she is one of the
Defendants in the within action; that deponent has read the foregoing Responses to
Plaintiff Lisa Stein's First Set of Inlenogatories to Defendant Wendy Eber and knows the
contents thereof, and that the same is true to deponent's own knowledge, except as to
those mafters stated iherein to be alleged upon information and belief, and that as to
ihose matters deponent believes it to be true.




Sworn to before me this
ft    day ofAugust, 2018



                                                                      2020


        Notary P
                Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 48 of 71




                                                       underberg & kessler        LLP




                                                                                          PAUL F. KENEALLY, PARTNER
                                                                                          (585) 258-2882
                                                                                          pkeneally@ underbergkcssler.com


                                                            December 14,2018

             VL4 E-MAIL AND FIRST-CLASS MAIL

            Brian C. Brook, Esq.
            Daryoush Behbood, Esq.
            Clinton Brook & Peed
            85 Broad Street, Fl. 16
            New York, NY 10004

                        RE:        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                   Civ. Action No.: 16-cv-9517

             Dear Messrs. Brook and Behbood:

                    Please allow the following to serve as a further response to Mr. Behbood's October 19,
             2018 letter.

             Response to Stein's First Set o[Interrogatories to Wendy Eber:

                    Int. 5: Identify all legal entities or businesses (excluding publicly traded companies) in
             which you have held any type of economic interest since 2007.

                        Supplemental Response:

                   Slocum of Maine, Inc. (SO%), Eber-Connecticut, LLC (6%), Segwey, LLC (100%)
             and Eber Bros. Wine & Liquor Metro, Inc. (9.1 %).

                    Int. 7: Identify all current officers, directors and managers of the Eber Companies and
             Alex bay.

                        Supplemental Response:

                        Alexbay LLC:
                        Lester Eber - Sole Member




300 Bausch & Lomb Place, Rochester, NY 14604
         585-258-2800   PHONE   585-258-2821   FAX
                                                      www. u n de rbe rg kess I er. com      Additional Offices
                                                                                                                   147
                                                                                             Buffalo, Canandaigua and Geneseo, NY
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 49 of 71



Brian C. Brook, Esq.                   underberg & kessler   LLP

December 14, 2018
Page 12


       Eber Bros. & Co., Inc.:
       Lester Eber - President and Director
       Wendy Eber- CFO, Secretary and Director

       Eber Bros. Wine & Liquor Corporation:
       Lester Eber - President and Director
       Wendy Eber - CFO and Secretary, Director

       Eber Bros. Wine & Liquor Metro, Inc.:
       Lester Eber-President, Director
       Wendy Eber-CFO and Secretary, Director

       Eber-Connecticut, LLC:
       Wendy Eber - President
       Lester Eber - CEO
       Wally Crumb - Secretary and CFO

        Int. 8: Identify all persons who currently hold any kind of equity or ownership interest in
any of the Eber Companies or Alexbay.

      Supplemental Response: See enclosed ownership charts Bates numbered EB-00033270-
EB-00033271.

      Int. 9: As to each person identified in response to Interrogatory No. 8, specify as to each
company:
      a.      The type of equity interest held;
      b.      The amount of that equity interest; and
      c.      The percentage of the total voting power within that company that is held by that
              person.

       Supplemental Response:         See Supplemental Response to Int. 8, above.

Response to Kleeberg 's First Set o[Jnterrogatories to Wendy Eber:

        Int. 3: Identify all businesses in which you have been a member, partner, officer or
director since 1990:

       Supplemental Response:

       Eber Bros. & Co., Inc.
             Officer (Secretary and CFO); Director
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 50 of 71



Brian C. Brook, Esq.                    underberg & kessler   LLP

December 14, 2018
Page 13




         Eber Bros. Wine & Liquor Corp.
                Officer (Secretary and CFO); Assistant Secretary; Secretary and Director

         Eber Bros. Wine and Liquor Metro, Inc.
                CFO, Secretary and Director

         Eber-Connecticut, LLC
                Officer; Manager (Secretary, Treasurer, and President) and Member

         Slocum of Maine, Inc.
                Officer

         Segwey LLC
                Sole Member

         Eber-Rhode Island
                Manager, Officer (Secretary and Treasurer)

         PW&S
                Director, Officer (Secretary and CFO)

         Eber Acquisition Corp.
                Director, Officer (Secretary and CFO)

         Eber Bros. Wine and Liquor Metro, LLC
                Officer (Secretary and Treasurer)

       Int. 8: As to each company you identified in response to Interrogatory No.7, describe (a)
the nature of its business operations, (b) the dates when it was in operation, (c) the geographic
region in which it operated, (d) any positions in it that you or Lester held and the dates you held
them, and the Eber Defendants' respective ownership interest.

       Supplemental Response: Defendant Wendy Eber references and realleges the prior
response to this interrogatory. Additionally, please see additions below:

         Slocum of ME, LLC :
                See prior response.   Additionally, approximate date of operation was prior to
2005 .
         Segwey, LLC:
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 51 of 71



Brian C. Brook, Esq.                    underberg & kessler   LLP

December 14, 2018
Page 14


              See prior response. Additionally, Wendy Eber is the sole member with 100%
ownership interest.
      Eber Metro, LLC:
              See prior response.

       PW&S,LLC:
           See prior response.

       Eber Acquisition Corp.:
             See prior response.

       Delaware Importers, LLC:
             See prior response.

       Monroe Display, Inc.
            See prior response. Additionally, Wendy Eber is Director, Secretary and CFO.

Response to Hays' First Set of Interrogatories to Eber Defendants:

        Int. 7: As to each email account identified in response to Interrogatory No. 5, identify all
search terms used to search for documents.

        Supplemental Response: See prior response. Additionally, to the extent the ten ( 10)
search terms you list were contained within the documents requests, they were used.

Response to Stein's First Set o(Jnterrogatories to Lester Eber:

       Int. 4: State the basis for your denial of Paragraph 14 ofthe Complaint.

       Supplemental Response: Eber Bros. is the majority owner of Eber Bros. Wine & Liquor
Corp., but both Lester Eber and the Trust have minority interests as shown in the enclosed
ownership charts Bates numbered EB-00033270 - EB-00033271.

      Int. 11 : Identify all persons with knowledge of the formation of the company now called
Alexbay, LLC.

       Supplemental Response: Lester Eber retained Gerald E. Farrell.
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 52 of 71



Brian C. Brook, Esq.                   underberg & kessler   LLP

December 14, 2018
Page IS




       Int. 22: State the basis for your denial of Paragraph 61 of the Complaint.

        Supplemental Response:        We need to expand on our previous response, "Upon
information and belief, plaintiffs were aware of the 2012 action by Marc Stein, Esq." The
information and basis for this belief is that in approximately 2014, Mark Stein told Dan Kleeberg
about the Alexbay 2012 litigation and Dan Kleeberg relayed this information to Lester Eber.




PFK/mds
Enclosure
cc:    Michael J. Adams, Esq. (w/ enc. via e-mail & First-Class Mail)
       Robert B. Calihan, Esq. (w/ enc. via e-mail & First-Class Mail)
Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 53 of 71


                     Alexbay LLC Ownership Structure
                       (registered ho lders - 12/ 1/ 18)

                                                ----·-
                             1           Lester Eber

                             L... --   ---··-·--r -·-·--·- __        j


                                                I   100%




                                        Alexbay LLC
                                            (Del.)
                                        (ho lding co.)
                      ~._______ __,____ ---- _j
                                                    90.9%


                                                    20,000 voting common


                                       Eber Bros Wine &
                                       Liquor Metro, Inc.
                                              (NY)
                                          (holding co.)
 Eder Goodman LLC

                                                I   79%

                                                IL1_7_9_U_n_its__j




                                    Eber - CTLLC
                                          (Del)
                                  (operating company)
                                                                         -·




                                                                              EB -0003 3270
                  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 54 of 71

                                                    Eber Bros. & Co., Inc. Ownership Structure
                                                          (registered holders- 1211 / 18)




                                                    "Lester Eber, Elliott W . Gumaer, Jr. ,
                                                       Central Trust Company, Co-tr
                                                        U/W Allen Eber Residuary"
                            !                     i________, _____ . -         ---- ------
            Lester Eber                                       1
                                                              ~--~--
                                                                   1850 voting common
                                                                   490 nonvoting common                                       i
                                                                   2000 nonvoting preferred                                   ~   Sally Kleeberg    J
,.----····---      ------·
I   100 nonvoting common
                                                                                                   __..........-----·------   ------------------·-J
'                                                                  100%
!_________ -·-·--·--·--·------
                                                                                              100 nonvoting common
                                          r        Eber Bros . & Co., Inc.      ,
                                          I!               (NY)
                                                         (dormant)
                                                                                '
                                                                                I
                                          -~- -   --- -- --- - r - --- - - - -




                                                              [
                                                              ~ ----------- --
                                                                   2000 voting common
                                                                   438 nonvo ting common
                                                                   250 nonvoting preferred     ,
                                                               ---- ·-------·-· ·- --·- -··
       Lester Eber                                            !




                  --~
                --~---
    ----   --                                                      72 .7%
                                                                                                      " Co-tr U/W Allen Eber Residuary"
       7 50 votin; ·   ~~        27.3 %                       j

                                                              i,                ~7
    j~;" P'~:"'d __I ~~ -- --                                                                      ·---·
                                                                                                                                  ----

                                                                                                   ~~-"~"~:""." '':':"__
                                                              i                                       250 nonvoting preferred

                                                            __!_______________ --

                                     Eber Bros, Wine & Liquor Corp.
                                                  (NY)
                                                (dormant)


                                                                                                                                            EB-00033271
    Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 55 of 71



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
and AUDREY HAYS,

                            Plaintiffs,
V
                                                 Civil Action No. 16-CV-9517(LAK)

LESTER EBER, ALEXBAY, LLC
f/k/a LESTER EBER, LLC,
ESTATE OF ELLIOT W. GUMAER, JR.                        RESPONSES TO PLAINTIFF
and WENDY EBER,                                        AUDREY HAYS'THIRD SET
                        Defendants.                    OF INTERROGATORIES TO
                                                       DEFENDANT LESTER EBER
and

EBER BROS. & CO., lNC.; EBER BROS.
WINE AND LIQUOR CORP.; EBER BROS.
WINE & LIQUOR METRO, INC.;
EBER-CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS. ACQUISITION
CORP.; EBER-METRO LLC; SLOCUM &
SONS OF MAINE, lNC,; and CANANDAIGUA
NATIONAL BANK & TRUST COMPANY,

                       Nominal Defendants


       Defendant, Lester Eber, by his attorneys, UNDERBERG & KESSLER LLP, for

his Responses to Plaintiff Audrey Hays' Third Set of lnterrogatories to Defendant Lester

Eber, (the "lnterrogatories") responds as follows:

                                GENERAL OBJECTIONS

       Defendant objects to the lnterrogatories on the following grounds:

       1.    The lnterrogatories seek information that is not relevant to the subject

matter of this action nor reasonably calculated to lead to the discovery of admissible

evidence or information bearing on the Plaintiffs' claims or Defendants' defenses, and



                                                                                    148
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 56 of 71



are impracticable if not impossible to comply with.

       2.        Defendant objects to the lnterrogatories on the grounds that they are

unduly burdensome, vague, impose              an   unreasonable discovery burden, are

impracticable if not impossible to comply with and otherwise cannot be complied with

without incurring undue costs.

       3.        The lnterrogatories are not consistent with the Federal Rules of       Civil

Procedure.

       4.        The lnterrogatories call for the disclosure of information and/or materials

which are confidential and/or proprietary and are otherwise protected by privilege,

including the attorney-client privilege, the joint defense privilege, the attorney work

product privilege or other applicable privilege, including material prepared in anticipation

of litigation or in preparation for trial.

       5. The lnterrogatories seek information or                 requires production       or

identification   of documents already in the possession of the Plaintiff or which are
otherwise publicly available.

       6.        ln providing these objections to the lnterrogatories, Defendant does not   in


any way waive or intend to waive, but rather intend to preserve and preserves:

                 a) All objections as to competency, relevancy, materiality and
admissibility of these responses;

                 b)    All rights to object on any ground to the use of these responses in

any subsequent proceedings, including the trial of these or any other action(s); and

                 c)    All rights to object on any grounds to any requests for       further

                                               2
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 57 of 71



responses to the lnterrogatories involving or related to the subject matter.

       7.     Defendant reserves the right to supplement these objections and to make

further objections if necessary.

       8.     These general objections apply to each of the Plaintiff's lnterrogatories

propounded to the Defendant below. All lnterrogatories are answered subject to and

without waiving these general objections.

                      SPECIFIC OBJECTIONS AND RESPONSES

       17.    Do you contend that you were acting in the best interest of EBWLC's

shareholders when you sought to transfer Eber Metro from EBWLC to Alexbay?

       Response to No. 17: By notice dated January 18,2012, executed by Lester

Eber, as President of Alexbay LLC, pursuant to UGC 9-620, Alexbay, in its

capacity as a creditor, proposed to accept all the shares of capital stock of Eber

Metro in full satisfaction of the obligations to Alexbay secured by such stock.

Lester Eber had no involvement as a director of any of EBWLC or Eber Metro with

respect to this strict foreclosure.

       18. lf you answered "yes" to lnterrogatory          No. 1, specify all benefits   to

EBWLC's shareholders from the transfer to Alexbay?

       Response to No. 18: As setforth in response to #'17 above, Lester Eber

was not a director of EBWLC or Eber Metro during the operative time period.

       19.    Do you contend that you were not bound by any fiduciary duties as co-

trustee of the Trust when you participated in the transfer of Eber Metro from EBWLC to

Alexbay in 2012?

                                             3
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 58 of 71



         Response to No. 19: lt is not contended that Lester Eber was not bound by

"any fiduciary duties" as co-trustee of the Trust. lt is contended that the transfer

of Eber Metro from EBWLC to Alexbay did not violate any fiduciary duties.

         20.   Do you contend that the Trust was terminated as a result of the June   '1,



2017 Surrogate's Couft Termination Order?

         Response to No.   20: A review of the June 1 ,2017 Surrogate's Court Order
makes clear that Lester Eber is no longer a trustee, but that CNB is still a trustee

due to unfulfilled duties and responsibilities.

         21.   Do you contend that the Trust currently owns the common shares of Eber

Bros,?

         Response to No.   21: lt is unclear what is meant by the term "owns."      The

shares are currently registered in the name of "Lester Eber, Elliott W. Gumaer, Jr.,

M&T Bank, Go-Trustees U/W Allen Eber Residuary." Note the share transfer

restrictions in Article 12 of the EBWLC Bylaws, which were adopted with approval

of the Trust on June 21,1996, and the Notice dated October 31,2018 from Lester

Eber exercising his call right thereunder.

         22.   Specify all facts that support the contention in your Answer (Fifteenth

Affirmative Defense) that you had no fiduciary duties        as trustee following   the

Surrogate's Court Termination Order, including specific reference to any part of that

Order that supports your contention.




                                             4
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 59 of 71



      Response to No.     22: The June 1,2017 Surrogatens Court Order terminated
the Trust as to Lester Eber as of its date and, unlike GNB, did not assign any
residual mop up Trustee duties to Lester Eber or Elliott W. Gumaer, Jr.

      23.     ldentify all persons whom you contend are currently empowered to vote

the common shares of Eber Bros.

      Response    to No. 23:    Unknown given the uncertainties surrounding the

stock.   UCC 8-207 may be applicable.

      24.     lf you contend that the nature of the services provided by you to Southern

after 2007 was substantially different from the nature of the services that you had

performed for EBWLC prior to 2007 , specify how it was different.

      Response     to No. 24'' The services provided to Southern did differ
drastically from the services performed for EBWLC. Such differences include the

fact that Lester Eber served as only a consultant and lobbyist for Southern, and

the needs and focus of Southern's business interests in New York often differed

substantially from the interests of EBWLC prior to it being forced out of business

by Southern. ln addition, Lester Eber's duties with EBWLG as a CEO required
him to handle all aspects of business, including but not limited to,              sales,

marketing, corporate governance, compensation, employee supervision, and real

estate management.




                                            5
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 60 of 71



      Defendant Lester Eber reserves the right to supplement and/or amend these

responses upon the completion of discovery.

DATED: Rochester, New York
          September 13,2019

                                               UN     BE               R LLP


                                          By
                                                    F        ly, Esq
                                               Colin D. Ramsey, Esq
                                               Attomeys for Eber Defendants
                                               300 Bausch & Lomb Place
                                               Rochester, New York 14604
                                               585-258-2882

TO:   Brian C. Brook, Esq.
      Brook & Associates, PLLC
      Atto rn ey s fo r P I ai ntiffs
      100 Church Street, Floor 8
      New York, New York 10007
      212-256-1957

CC:   Robert Calihan, Esq.
      Calihan Law PLLC
      Attorneys for Defendant Estate of
      Elliot W. Gumaer, Jr.
      16 East Main Street, Suite 620
      Rochester, New York 14614

      Donald O'Brien, Esq.
      Woods Oviatt Gilman, LLP
      Attorneys for Nominal Defendant
      Canandaigua National Bank & Trust Company
      1900 Bausch & Lomb Place
      Rochester, New York 14604




                                          o
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 61 of 71



                                   VERIFICATION

STATE OF                      )
COUNTY OF                     )   ss:


         LESTER EBER, being duly sworn, deposes and says that:

         He is one of the Defendants in the within action; that deponent has read the

foregoing Responses to Plaintiff Audrey Hays' Third Set of lnterrogatories to Defendant

Lester Eber and knows the contents thereof, and that the same is true to deponent's

own knowledge, except as to those matters stated therein             to be alleged      upon

information and belief, and that as to those matters deponent believes it to be true.



                                                 Lester Eber


Sworn to before me this
      day of September,2019




Notary Public




                                             7
    Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 62 of 71



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANdAUDREY HAYS,

                           Plaintiffs,
V
                                                Civil Action No. 16-CV-9517(LAK)

LESTER EBER, ALEXBAY, LLC
f/k/a LESTER EBER, LLC,
ESTATE OF ELLIOT W. GUMAER, JR                        RESPONSES TO PLAINTIFF
and WENDY EBER,                                       LISA STEIN'S SECOND SET
                        Defendants                    OF INTERROGATORIES TO
                                                      DEFENDANT WENDY EBER
and

EBER BROS. & CO., lNC.; EBER BROS.
WINE AND LIQUOR CORP.; EBER BROS,
WINE & LIQUOR METRO, INC,;
EBER-CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS. ACQUISITION
CORP,; EBER-METRO LLC; SLOCUM &
SONS OF MAINE, lNC,; and CANANDAIGUA
NATIONAL BANK & TRUST COMPANY,

                       Nominal Defendants.


       Defendant, Wendy Eber, by her attorneys, UNDERBERG & KESSLER LLP, for

her Responses to Plaintiff Lisa Stein's Second Set of lnterrogatories to Defendant
Wendy Eber, (the "lnterrogatories") responds as follows:

                               GENERAL O

       Defendant objects to the lnterrogatories on the following grounds:

       1.    The lnterrogatories seek information that is not relevant to the subject

matter of this action nor reasonably calculated to lead to the discovery of admissible

evidence or information bearing on the Plaintiffs' claims or Defendants' defenses, and



                                                                                   149
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 63 of 71



are impracticable if not impossible to comply with.

       2.        Defendant objects to the lnterrogatories on the grounds that they are

unduly burdensome, vague, impose              an   unreasonable discovery burden, are

impracticable if not impossible to comply with and othenruise cannot be complied with

without incurring undue costs.

       3.        The lnterrogatories are not consistent with the Federal Rules of       Civil

Procedure.

       4.        The lnterrogatories call for the disclosure of information and/or materials

which are confidential and/or proprietary and are otheru,uise protected by privilege,

including the attorney-client privilege, the joint defense privilege, the attorney work

product privilege or other applicable privilege, including material prepared in anticipation

of litigation or in preparation for trial.

       5.        The   lnterrogatories seek information      or   requires production     or

identification   of documents already in the possession of the Plaintiff or which are
otherwise publicly available.

       6.        ln providing these objections to the lnterrogatories, Defendant does not in

any way waive or intend to waive, but rather intend to preserve and preserves:

                 a) All objections as to competency, relevancy, materiality and
admissibility of these responses;

                 b)    All rights to object on any ground to the use of these responses in

any subsequent proceedings, including the trial of these or any other action(s); and

                 c)    All rights to object on any grounds to any requests for fufther
                                               2
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 64 of 71



responses to the lnterrogatories involving or related to the subject matter.

       7.      Defendant reserves the right to supplement these objections and to make

fufther objections if necessary.

      8.      These general objections apply to each of the Plaintiffs' lnterrogatories

propounded to the Defendant below. All lnterrogatories are answered subject to and

without waiving these general objections.

                      SPECIFIC OBJECTIO             AND RESPONSES

       11.     Do you contend that EBWLC's pension funding liability to PBGC was also

a liability of Eber Metro as of May 1 ,2012?

       Response to No. 11: Yes.

       12.     Do you contend that EBWLC's pension funding liability to PBGC was also

a liability that belonged to Eber-CT as of May 1 ,2012?

       Response to Ng_L2: Yes.

       13.     Do you contend that EBWLC's pension funding liability to PBGC was also

a liability of Eber Metro as of July 1 ,2012?

       Response to No.13: Yes.

       14.     Do you contend that EBWLC's pension funding liability to PBGC was also

a liability of Eber-CT as of July 1 ,2012?

       Response to No. 14: Yes.

       15.     Do you contend that the transfer of six percent of the membership interest

in Eber-CT to Polebridge Bowman was, at least in part, compensation for services by

Glenn Sturm?

                                                3
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 65 of 71



      Response to No. 15: Yes.

      16.    lf you contend that the transfer of six percent of the membership interest in

Eber-CT to Polebridge Bowman was an arm's length transaction, specify all facts that

support your contention that the relationship between Eber Metro and Polebridge

Bowman was an arm's length relationship.

      Response to No.     16: Prior to M ay 30, 2010, none of Polebridge        Bowman,

Glenn Sturm or any of their respective affiliates (a) owned any direct or indirect

equity interest in any of the Eber companies, (b) was a director, officer or
employee of any of the Eber companies, (c) owed any amount to any of the Eber

companies, (d) had any familial relationship with Lester or Wendy Eber, (e) had

any business or personal relationship with Lester Eber, Wendy Eber or any of the

Eber entities, with the exception of the consulting and legal services he provided.

      Prior to May 30, 2010, none of Lester Eber, Wendy Eber or any of the Eber

companies (a) owned any direct or indirect equity interest in Polebridge Bowman

or any of its affiliates, (b) was a director, officer or employee of          Polebridge

Bowman or any of its affiliates, or (c) owed any amount to Polebridge Bowman or

Glenn Sturm.

      17.    Do you contend that EBWLC owed any money to Lester Eber or Alexbay

on the day after the transfer of Eber Metro to Alexbay was completed? lf so, specify the

amount of money owed and the nature of the debt.

      Response to No. 17: No.



                                            4
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 66 of 71



       18.     lf you contend that the June 1,2017 Surrogate's Courl Order (marked as

Plaintiff's Exhibit 33)   did not require distribution of Eber Bros. stock to the Trust
beneficiaries, specify all facts that support your contention.

       Response to No. 18: The Petition dated Febru ary 15,2017 was prepared by

CNB and expressly acknowledges that neither Lester Eber nor Elliott Gumaer

participated in the preparation of the Petition. CNB has not distributed the stock.

Lester Eber is unaware of GNB's reason(s) for not doing          so.   Note the share

transfer restrictions in Article 12 of the EBWLC Bylaws, which were adopted with

approval of the Trust on June 21, 1996, and the Notice dated October 31,2018

from Lester Eber exercising his call right thereunder.

       19.     lf you contend that CNB did not properly allocate the distribution of Eber

Bros. stock to the Trust beneficiaries in its July 2017 Proposed Distribution (EB-

00000836 marked as Plaintiff's Exhibit 32), how do you contend the shares should have

been distributed? Specify the number of shares that should have been distributed to

each person.

       Response to No.       19:   CNB has not provided an explanation as to how it

arrived at the proposed allocation of the Eber Bros. & Go. lnc. shares of Class A

common stock, Class B common stock or Preferred                  stock. The chart below
shows what appears         to have been provided for by Surrogate's           Gourt Order,

CNB's original allocation, and GNB's reallocation:




                                              5
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 67 of 71



      EB&CO. INC.                    A                   B                   C
                               ll3,ll3,116,l/6        7l12/17              8/ul7
                                 PER S CT.             CNB                  CNB
                                  ORDER          ALLOCATION          REALLOCATION
CLASS AVOTING (1850)
    LESTER EBER                   616.67              610                  706
   AUDREY HAYS                    616.67              610                  706
     LISA STEIN                   308.33              315                  t37
   DAN KLEEBERG                   308.33              315                  301

CLASS B NONVOTING
        (2e0)
   LESTER EBER                    96.67               95                   111
   AUDREY HAYS                    96.67               95                   111
    LISA STEIN                    48.33               50                   2t
  DAN KLEEBERG                    48.33               50                   47

6% PREFERRED (2000)
   LESTER EBER                    666.67              660                  765
   AUDREY HAYS                    666.67              660                  764
    LISA STEIN                    333.33              340                  147
  DAN KLEEBERG                    333.33              340                  324


      20.      Specify all facts that support your contention in response to lnterrogatory

No.19.

      Response to No.       20: Allen Eber's Will and the June 1, 20'17 Surrogate's
Court Order.

      21.      State the basis for your contention in your Answer (Sixteenth Affirmative

Defense) that New York Business Corporation Law $717 bars any of Plaintiffs'Claims

against you, including specifying which subsection you intend to rely on and, if (a),

identifying the persons, information, opinions, reports, and statements on whom you

purport   to have relied, and, if (b), specifying how that subsection applies to your

                                             6
   Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 68 of 71



decision as both an officer and director of EBWLC to approve the transfer of Eber Metro

to Alexbay in 2012.

      Response to     No.21: Both sections (a) and (b) of BCL S717. With respect
to Wendy Eber's decision as a director of EBWLC to consent to the acceptance
by Alexbay of the capital stock of Metro in satisfaction of the obligations to
Alexbay secured by it, (a) she relied on, without limitation, information, opinions,

reports, and statements, including, without limitation, financial statements and

other financial data,    in each case prepared or        presented by officers and

employees    of the Eber    companies, counsel, public accountants and other

persons as to matters which he betieved to be within such person's professional

or expert competence, and (b) she considered, without limitation, (1) both the
long-term and the short-term interest of EBWCL and its shareholders and (2) the

effects that EBWLG's actions may have in the short-term or in the long-term upon

any of the following: the prospects for potential growth,               development,

productivity and profitability of the Eber companies; the Eber companies' current

employees; the Eber companies' retired employees and other beneficiaries

receiving or entitled to receive, welfare or similar benefits from or pursuant to any

plan sponsored, or agreement entered into, by the Eber companies; the Eber

companiesn customers and creditors; and the ability        of the Eber companies to
provide, as a going concern, goods, services, employment opportunities and

employment benefits and otherwise to contribute to the communities in which

they do business.

                                           7
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 69 of 71



      22.    Do you contend that Eber Metro or EBWLC would have borrowed money

from Lester Eber in 2009 through 2011 even if EBWLC were receiving $50,000 per

month from Southern?

      Response to No. 22: This interrogatory calls for inappropriate speculation.

ln the first instance, there was never an opportunity for EBWLG to receive any
sum of money from Southern. Further, the finances of Eber Metro and EBWLC

were such that they very likely would still have had to borrow money from Lester

Eber even if additional funds had been received.

      Defendant Wendy Eber reserves the right to supplement and/or amend these

responses upon the completion of discovery.

DATED: Rochester, New York
       September 13,2019



                                                UN    RBERG & KESSLER LLP


                                          By:
                                                 aul F         ly, Esq
                                                Colin D. Ramsey, Esq.
                                                Attorneys for Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                585-258-2882

TO:   Brian C. Brook, Esq.
      Brook & Associates, PLLC
      Atto rn ey s fo r P I a i ntiffs
      100 Church Street, Floor 8
      New York, New York 10007
      212-256-1957


                                          8
 Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 70 of 71



CC:   Robert Calihan, Esq.
      Calihan Law PLLC
      Attorneys for Defendant Estate of
      Elliot W. Gumaer, Jr.
      16 East Main Street, Suite 620
      Rochester, New York 14614

      Donald O'Brien, Esq.
      Woods Oviatt Gilman, LLP
      Attorneys for Nominal Defendant
      Canandaigua National Bank & Trust Company
      1900 Bausch & Lomb Place
      Rochester, New York 14604




                                          I
  Case 1:16-cv-09517-LAK-KHP Document 266-9 Filed 11/09/19 Page 71 of 71



                                  VERIFICATION

STATE OF                      )
COUNTY OF                     ) SS



        WENDY EBER, being duly sworn, deposes and says that:

        She is one of the Defendants in the within action; that deponent has read the

foregoing Responses to Plaintiff Lisa Stein's Second Set of lnterrogatories to Defendant

Wendy Eber and knows the contents thereof, and that the same is true to deponent's

own knowledge, except as to those matters stated therein             to be alleged      upon

information and belief, and that as to those matters deponent believes it to be true.



                                                 Wendy Eber


Sworn to before me this
      day of September,2019




Notary Public




                                            10
